Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 09, 2020 has been entered. 
This action is in response to communications filed on 12/09/2020.
Claims 1, 3, 4, 7, 10,12 and 13 have been amended. Claims 6, 9, 15 and 18-20 have been cancelled. Claims 1-5, 7, 8, 10-14, 16, 17 and 21-26 are currently pending and allowable. 
The following response includes an Examiner’s statement of reasons for allowance.

Response to Amendment
Applicant’s amendment has been considered.

Reasons for Allowance
Claims 1-5, 7, 8, 10-14, 16, 17 and 21-26 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Under Step 2, Prong 1, the abstract concept is Certain Methods of Organizing Human Activity. However, Applicant’s arguments, see Remarks pgs. 15 and 23, filed 12/09/2020, with respect to a practical application are persuasive. Under Step 2, Prong 2, the abstract idea is integrated into a practical application. 
Specifically, the claims contain additional elements that apply the judicial exception in a meaningful way including the limitations of “…  continuously monitoring, in real-time using (1) the one or more processors and (2) delivery driver data received from at least one electronic device of at least one delivery vehicle, a respective location of each respective delivery driver of one or more delivery drivers of at least one third-party delivery service; continuously determining a respective estimated order pickup time for each respective delivery driver of the one or more delivery drivers of the at least one third-party delivery service, the respective estimated order pickup time for each respective delivery driver of the one or more delivery drivers being based on at least a respective distance of each respective delivery driver of the one or more delivery drivers from the store; and when a first estimated order pickup time for a first delivery driver of the one or more delivery drivers is approximately equal to the estimated order collection time, causing a delivery request to be displayed on at least one electronic device of the at least one third-party delivery service via a server system of the at least one third-party delivery service…” 
Accordingly the 35 U.S.C. 101 rejection has been withdrawn.
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Antonellis (US 2004/0210621) discloses an order optimization system for receiving, tracking, determining and predicting order availability.  
Burnett (US 2016/0012391) discloses a shipper and carrier interaction optimization platform.
Radmaker (US 2016/0247113) discloses servicing curb-side deliveries for pickup orders.
Harris et al. (US 2015/0278759) discloses a delivery tracking service including assigning transportation resources to a delivery task. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.

	
/RENAE FEACHER/ Primary Examiner, Art Unit 3683